Citation Nr: 0938553	
Decision Date: 10/09/09    Archive Date: 10/22/09	

DOCKET NO.  07-34 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 
1970.  This included time in Vietnam from May 1968 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the VARO in Seattle, Washington, that denied entitlement to 
the benefit sought.

For reasons which will be set forth below, the claim is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the Veteran should 
further action be required.


REMAND

Further development with regard to the issue at hand is in 
order.

A review of the record reveals varying psychiatric diagnoses, 
including PTSD.  The record reveals the Veteran has never 
been accorded a compensation and pension examination for 
psychiatric purposes by VA.  The Board notes that under VA 
regulations, VA must provide a medical examination when there 
is (1) competent evidence of a current disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence is on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159 (c) (4); see also McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).



Accordingly, the case is remanded for the following:

1.  The Veteran should be accorded a 
psychiatric examination for the purpose 
of determining the etiology of any and 
all psychiatric disorders that may be 
present.  All indicated studies, tests, 
and evaluations deemed necessary should 
be performed, but should include 
psychological testing.  The examiner 
should determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon a link between any 
current symptomatology and one or more of 
the Veteran's reported in service 
stressors.  A clear rationale for any 
opinion expressed will be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  If 
the requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  The examiner 
should fully explain why the question 
presented is so outside the normal 
practice as to be impossible to use his 
or her medical expertise to render such 
an opinion.

2.  After undertaking any other 
development essential in addition to that 
specified above, the claim should be 
readjudicated.  If the decision remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable period of time in 
which to respond.  

Then the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any 

final outcome warranted.  No action is required of the 
Veteran until he receives further notice.  However, he is 
advised of the importance of appearing for any scheduled 
examination because failure to do so without good cause could 
lead to a denial of his claim.  38 C.F.R. § 3.655 (2009)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



